                     Case UNITED
                          17-15633-LMI Doc 139
                                   STATES      Filed 12/28/18
                                           BANKRUPTCY         Page 1 of 2
                                                            COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                                                       CASE NO.: 17-15633-BKC-LMI
                                                                    PROCEEDING UNDER CHAPTER 13

IN RE:

JUAN CARLOS DE LEON

_____________________________/
DEBTOR

                                     NOTICE OF DELINQUENCY

   PLEASE TAKE NOTICE the above-referenced Debtor is delinquent in Confirmed Chapter 13 Plan
Payments in the amount of $3233.87.

    The Debtor shall have forty-five (45) days from the date of this Notice to make all payments due under
the Confirmed Plan/Modified Plan, INCLUDING ANY PAYMENTS THAT BECOME DUE WITHIN
THE FORTY-FIVE (45) DAY PERIOD, in the form of a money order or cashier's check only. Payments
must be sent to:

       NANCY K. NEIDICH, ESQUIRE
       STANDING CHAPTER 13 TRUSTEE
       P.O. BOX 2099
       MEMPHIS, TN 38101-2099

    If the Chapter 13 Trustee ("Trustee") does not receive all payments by February 11, 2019 to bring the
Debtor totally current under the Confirmed Plan/Modified Plan, or if applicable, a Motion to Modify has
not been timely filed and set within fifteen (15) days of this Notice pursuant to the Confirmation Order, the
Trustee may file and serve a Report of Non-Compliance.

    As a result of the Debtor failure to become current or timely file a Motion to Modify, the case shall be
dismissed with prejudice to the filing of any bankruptcy proceeding for a period of 180 days from entry of
the Order of Dismissal without further notice or hearing.

    I HEREBY CERTIFY that a true and correct copy of this Notice of Delinquency was served, via U.S.
first class mail and/or CM/ECF, upon the parties listed on the attached service list this 28th day of
December 2018.


                                                            /s/_____________________________________
                                                                Nancy K. Neidich
                                                            NANCY K. NEIDICH, ESQUIRE
                                                            STANDING CHAPTER 13 TRUSTEE
                                                            P.O. BOX 279806
                                                            MIRAMAR, FL 33027-9806
              Case 17-15633-LMI   Doc 139   Filed 12/28/18   Page 2 of 2
                                                                    NOTICE OF DELINQUENCY
                                                                  CASE NO.: 17-15633-BKC-LMI

                                  SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
JUAN CARLOS DE LEON
5612 NW 206 TERRACE
LOT 872
OPA LOCKA, FL 33055

ATTORNEY FOR DEBTOR
JACQUELINE LEDON, ESQUIRE
LEGAL SVCS OF GREATER MIAMI
4343 WEST FLAGLER STREET
SUITE 100
MIAMI, FL 33134
